Citation Nr: 1205275	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  00-01 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include on a secondary basis to polycystic ovarian syndrome (PCOS).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1975 to July 1989, with qualifying service from June 1975 to January 1984. The character of her period of service from January 1984 to July 1989 has been found to constitute a statutory bar to VA benefits for disability from that period of time.

This matter was last before the Board of Veterans' Appeals (Board) in June 2010. The Board remanded the claim for additional development. The claim was previously remanded in April 2009. Although the Board denied the issue in December 2005, the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). The Veteran and VA filed a Joint Motion for Remand with the Court. In a November 2007 Order, the Court remanded the claim to the Board for compliance with the instructions in an October 2007 Joint Motion for Remand.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on her part.


REMAND

The Board remanded this case in June 2010 for the provision of a VA examination. An examination was completed in July 2011, but the resulting report did not provide the requested opinions. 

The Board directed the RO/AMC to obtain a medical opinion addressing whether the Veteran's hypertension was likely the result of, or occurred during, her qualifying active duty service or was likely related to service-connected PCOS. The June 2011 VA opinion did not address whether hypertension was likely incurred during, or as a result of, the Veteran's qualifying active duty service. Further, the examiner did not address the pertinent medical evidence of record, as directed by the June 2010 remand. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

As this case is being remanded for an additional VA opinion, the RO/AMC must obtain any newly generated treatment records and associate them with the claims folders.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record. Inquire if she has received any additional private medical treatment and provide her with the necessary authorizations for the release of any such records. Obtain any VA treatment records generated after October 28, 2009. Associate all available treatment notes with the claims folder. If any identified records are unavailable, inform the Veteran and provide her an opportunity to submit any copies in her possession.

2.  In accordance with 38 C.F.R. § 4.2, return the Veteran's claims file to the July 2011 examiner (if unavailable, the file must be provided to another physician of suitable background and experience) to make an opinion as to whether the diagnosed hypertension IS LIKELY THE RESULT OF, OR LIKELY OCCURRED DURING, HER QUALIFYING ACTIVE DUTY SERVICE, OR IS LIKELY THE RESULT OF PCOS. The following considerations will govern the examination:




a. The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the review. THE RESULTING REPORT MUST REFLECT REVIEW OF PERTINENT EVIDENCE WITHIN THE CLAIMS FILE - to specifically include, but not limited to, Internet research submitted by the Veteran: http://www.ncbi.nlm.nih.gov/pubmedhealth/PMH0001408 (accessed January 2012);  http://www.4woman.gov/faq/pcos.htm (accessed January 2007); and http://www.womentowomen.com (accessed January 2007).

b. After re-reviewing the claims file, the examiner must provide an opinion as to whether hypertension likely began during active duty service, as contended by the Veteran.

c. After re-reviewing the claims file, the examiner must provide an opinion as to whether hypertension likely began as a result of active duty service, as contended by the Veteran.

d. After re-reviewing the claims file, the examiner must provide an opinion as to whether hypertension likely began as a result of service-connected PCOS; this opinion must include discussion of the Internet research submitted by the Veteran.




e. After providing the above-requested opinions, the examiner must explain the rationale for his opinions. If again determining, as stated in the July 2011 VA examination report, that "there is no direct causal relationship between PCOS and hypertension," THE EXAMINER MUST IDENTIFY AND EXPLAIN THE MEDICAL BASIS FOR THAT OPINION WITH CITATION TO ANY UTILIZED MEDICAL TREATISES OR EVIDENCE. 

f. THE EXAMINER ALSO MUST EXPLAIN THE JULY 2011 OPINION THAT PCOS INCREASES LIKELIHOOD OF, BUT DOES NOT CAUSE, HYPERTENSION.

g. If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state. 

3.  After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. IF THE EXAMINER'S REPORT DOES NOT INCLUDE ADEQUATE RESPONSES TO THE SPECIFIC OPINIONS REQUESTED, IT MUST BE RETURNED FOR CLARIFICATION.





4.  Thereafter, consider all of the evidence of record and readjudicate the Veteran's claim. If the benefit sought remains denied, the Veteran and her representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response. Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2009). In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


